DETAILED ACTION

	Claims included in the prosecution are 1, 16, 18-20, 24-25, 28-29, 34, 38, 41-42, 47-48, 51, 64, 117, 158, 169, 196-197, and 236-237.
	The following are the rejections.
Claim Rejections - 35 USC § 112
1.	Claim 236 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term, ‘bioreactive 2 D materials other than’ and reciting two compounds renders claim 236 indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 16, 18, 41, 42, 47, 64, 117, 158, 169, 187, 197, 198, 225 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2004/094409 in combination with Reisfeld (US 2013/0330399) or Daftarian (US 2016/0030588)..
	WO 20004 teaches that IDO activity is increased in human tumors and in cancer patients (Abstract and pages 2-3, 13-14). WO teaches the administration of IDO inhibitors in pharmaceutically acceptable carriers for the treatment of cancers (page 6 and Example 12). The IDO inhibitors are administered in combination with a chemotherapeutic agent including mitoxantrone (pages 7-8 and 25-26).

	Reisfeld teaches effective targeting of liposomes coupled to a legumain (asparaginyl endopeptidase) inhibitor to tumors. The liposomes encapsulate a chemotherapeutic agent, doxorubicin. The other chemotherapeutic agents taught include cisplatin, daunorubicin and others. The liposomes are made using phospholipids including DSPC and contain cholesterol and PEG-phospholipid. The inhibitor is covalently bound to DOPE (Abstract, 0004-0013, 0025-0026, 0030, 0032, Examples and claims).
	Daftarian while disclosing immune potentiating nanocarrier compositions teaches that drugs can be conjugated to liposomes (Abstract, 0034 and 0083).
	The administration of a IDO inhibitor attached to the surface of a liposome encapsulating a chemotherapeutic agent which is a ICD-inducer taught by WO 2004 would have been obvious to one of ordinary skill in the art with a reasonable expectation of success since liposomes are sustained release vehicles and the inhibitor of an enzyme such as legumain targets the enzyme which is overly expressed and involved in cancer when attached to the liposomal surface as taught by Reisfeld. Since IDO inhibitor could also be construed as an anti-cancer drug, it would have been obvious to one of ordinary skill in the art to conjugate it to the liposomes with a reasonable expectation of success since Daftarian teaches that drugs can be conjugated to the liposomes. Although WO does not teach the inhibitor of IDO, indoximod, since the purpose of the liposome carrying the inhibitor as a targeting agent is to target the 
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that in the instant case compositions and methods are provided for the treatment of cancer where an anti-cancer response is premised, inter alia, on the induction of immunogenic cell death in cancer cells. Applicant argues that one of skill in the art would not be motivated to replace a legumain-targeting moiety with indoximod because is no target on cancer cells that would lead indoximod to preferentially bind to such cells. According to applicant, Indoximod does not have ligand-receptor binding properties and cannot be used to target the liposome to legumain, an endopeptidase that ultimately allows carrier uptake by lysosomes. Therefore, according to applicant it is not logical to compare a legumain-targeting liposome with a non-targeted liposome that likely gains access to the tumor microenvironment by a different mechanism.
	This argument is not persuasive since irrespective of the mechanism by which they act, the prior art clearly indicates that both endopeptidase inhibitor taught by Reisfeld and instant inhibitor are anti-cancer agents and Reisfeld teaches that the inhibitor could be conjugated to liposomes for cancer treatment. Instant claims do not recite the mechanism by which instant IDO-1 inhibitor works. Therefore, applicant’s arguments that instant mechanism of action is different are not persuasive.
s 1, 16, 18-20, 24-25, 28-29, 34, 38, 41-42, 47-48, 51, 64, 117, 158, 169, 196-197, and 236-237 are rejected under 35 U.S.C. 103 as being unpatentable over Zulfiqar e al (Onco Targets and Therapy, 2017)  in combination with Reisfeld (US 2013/0330399) or Daftarian (US 2016/0030588).
	Zulfiqar teaches that indoleamine 2, 3-dioxygenase inhibitors and their effect in cancer immunotherapy. Zulfiqar teaches several inhibitors and is suggestive of nanoparticle delivery systems including liposomes for the delivery of these IDO inhibitors. According to Zulfiqar, IDO is overexpressed in breast, thyroid, pancreatic, prostate, lung, cervical and ovarian cancers and for better chemotherapeutic effect, IDO inhibitors are administered concomitantly with cytotoxic chemotherapy agents. One of IDO inhibitors taught is 1 methyl-tryptophan (indoximod) (Abstract and entire publication). 
	What is lacking in Zulfiqar is the use of liposomes as the carriers of the IDO inhibitor conjugated to a lipid which forms the liposome and the chemotherapeutic agent (ICD –inducer encapsulated within the liposome.
	Reisfeld teaches effective targeting of liposomes coupled to a legumain (asparaginyl endopeptidase) inhibitor to tumors. The liposomes encapsulate a chemotherapeutic agent, doxorubicin. The other chemotherapeutic agents taught include cisplatin, daunorubicin and others. The liposomes are made using phospholipids including DSPC and contain cholesterol and PEG-phospholipid. The inhibitor is covalently bound to DOPE (Abstract, 0004-0013, 0025-0026, 0030, 0032, Examples and claims).

	The administration of a IDO inhibitor attached to the surface of a liposome encapsulating a chemotherapeutic agent which is a ICD-inducer taught by Zulfiqar would have been obvious to one of ordinary skill in the art with a reasonable expectation of success since liposomes are sustained release vehicles and the inhibitor of an enzyme such as legumain targets the enzyme which is overly expressed and involved in cancer when attached to the liposomal surface as taught by Reisfeld. Since IDO inhibitor could also be construed as an anti-cancer drug, it would have been obvious to one of ordinary skill in the art to conjugate it to the liposomes with a reasonable expectation of success since Daftarian teaches that drugs can be conjugated to the liposomes.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already discussed applicant’s arguments regarding WO and Reisfeld. Applicant while admitting that Zulfiqar teaches claimed IDO inhibitor and generally teaches liposomes argue that it was surprisingly discovered that when provided in a single nanocarrier the combination of indoximod and ICD inducer show a surprising and unexpected synergy. This argument is not persuasive. Zulfiqar teaches claimed inhibitor and chemotherapeutic agent, except that the IDO inhibitor is not conjugated to liposomes. Instant claim 1 does not recite specific ICD inducers which apparently gives synergy. Furthermore, applicant has not shown any comparative studies where liposomes have IDO inhibitor is not conjugated as opposed to liposomes where it is conjugated to determine claimed surprising and unexpected results.
s 1, 16, 18-20, 24-25, 28-29, 34, 38, 41-42, 47-48, 51, 64, 117, 158, 169, 196-197, and 236-237 are rejected under 35 U.S.C. 103 as being unpatentable over 1) WO 2004/094409 in combination with Reisfeld (US 2013/0330399) or Daftarian (US 2016/0030588; OR 2) Zulfiqar e al (Onco Targets and Therapy, 2017)  in combination with Reisfeld (US 2013/0330399) both as set forth above, further in view of Zhang (US 2006/0003976)
	The teachings of WO, Zulfiqar, Reisfeld and Daftarian have been discussed above. It is well-known in the art of liposomes that cholesterol is included in the liposomes to increase the rigidity of the liposomes and Reisfeld teaches the inclusion of cholesterol in the liposomes. In Reisfeld, the inhibitor is bound to the lipid, DOPE and not to cholesterol. The references cited do not teach the attachment of the targeting agent IDO inhibitor to cholesterol.
	Zhang while disclosing cancer treatment compositions teaches that active agents can be covalently be linked to cholesterol. The compositions could be in the form of micelles (Abstract, 0007,  0086-0092, 0106, 0216, 0236, 0254, 0258 and Examples).
	To attach the receptor targeted IDO inhibitor such as 1 methyl tryptophan or other inhibitors to cholesterol which is also present in the liposomes instead of to PEG would have been obvious to one of ordinary skill in the art with a reasonable expectation of success since Zhang teaches that chemical compounds could be attached to activated cholesterol.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already discussed applicant’s arguments regarding WO and Reisfeld. Applicant argues that Zhang however, offers no teaching regarding indoximod and no teaching regarding using the conjugation to construct liposomes. This .
5.	Claims 1, 16, 18-20, 24-25, 28-29, 34, 38, 41-42, 47-48, 51, 64, 117, 158, 169, 196-197, and 236-237 are rejected under 35 U.S.C. 103 as being unpatentable over Zulfiqar e al (Onco Targets and Therapy, 2017)  in combination with Reisfeld (US 2013/0330399) or Daftarian (US 2016/0030588, further in combination with Zalipsky (US 2002/0192275).
	The teachings of WO, Zulfiqar, Reisfeld and Daftarian  have been discussed above. As pointed out above, the liposomes of Reisfeld contain DSPC, cholesterol and PEG-phospholipid and the inhibitor is covalently bound to DOPE. The PEG in Reisfeld is not linked to any active agent or other targeting agents.
	Zalipsky teaches liposomal formulations containing doxorubicin. The liposomes contain HSPC, and stabilizing cholesterol hemisuccinate and mPEG-DSPE to attach the targeting ligand. The liposomes are loaded with doxorubicin using ammonium sulfate gradient (Abstract, 0014, 0096, 0099, 0101, 0118-0119, 0129, 0140 and examples).
	To attach additional targeting agents in the liposomes containing PEG-DSPE would have been obvious to one of ordinary skill in the art since Zalipsky teaches that targeting ligands could be attached to the activated PEG-DSPE and the active agent can be loaded into the liposomes using ammonium ion gradient.
	Applicant’s arguments are fully considered, but are not found to be persuasive.
The examiner has already addressed applicant’s arguments regarding Zulfiqar and Reisfeld. Applicant argues that Zalipsky does not remedy the defects and to the contrary, while Zalipsky teaches doxorubicin loaded liposomes, to the extent anything is .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612